On
behalf of the delegation of the Republic of Benin, allow
me to express to Mr. Didier Opertti my warm
congratulations upon his brilliant and unanimous election
as President of the General Assembly at its fifty-third
session. His human skills and vast experience in
international affairs, as well as his dedication to the main
causes of our Organization, augur well for the success of
the important deliberations of this session. My delegation
would like to assure him of its full cooperation.
I would like to take this opportunity to thank
Mr. Hennadiy Udovenko of Ukraine, who so skilfully and
devotedly presided over the last session of the General
Assembly. Allow me to associate to this tribute Mr. Kofi
Annan, our Secretary-General, whose dedication and great
diplomatic skills have given greater nobility to our
Organization and new reasons for hope to our world. I
should like to welcome here the efforts of this great
African for the international community.
My country, the Republic of Benin, could be
perceived as just a dot on the world map and perhaps just
as a jot on the map of Africa. In fact, the Republic of
Benin is not manufacturing any atomic bombs, nor has it
any intention of building or possessing them. But it is
without any hesitation that I am speaking before the
representatives of the international community and all the
major Powers gathered here to express the profound
concerns we have over the state of the world today, and
to voice our hopes.
Benin may be only a small point on the world map,
but it wants to be a point of convergence — not only in
Africa, but also for the entire international community.
We want to commit ourselves to building peace rather
17


than bombs, and to promote international cooperation —
and to promote it first at home.
The Government of Benin is committed to building
peace by consistently cultivating tolerance and a spirit of
sharing. There is no other explanation for the ever growing
consolidation of democracy in Benin. Eschewing the words
and customs of others, the people of Benin have boldly
chosen a multi-party system after many years of curtailed
political freedoms. In other words, they have chosen a
politics of peace and tolerance. Today more than 100
political parties vie against each other, unite or clash, but
they do so in peace and with respect for the Constitution
and the law.
My delegation believes that there is no more urgent
task today than replacing the culture of violence and war
which has marked humanity since the dawn of history and
which has so overwhelmed and gravely afflicted Africa and
other regions of the world. That culture must be replaced
by the culture of peace. We believe that the foremost duty
of our Organization continues to be the promotion of peace
and all its values and the behaviour that underpins and
strengthens it.
We believe that the first of these values is the spirit of
sharing. There can be no peace in the world if a small
portion of humanity can surf the Internet and explore
interstellar space while others flounder in quagmire, seeking
a mere pittance or safe shelter in their flight from wars
whose root cause is a desire to retain power — the power
to control land, gold, oil, diamonds and other natural
resources solely for the benefit of arms dealers.
This apocalyptic picture is unfortunately typical of the
sad situation in Africa. It is therefore important to unite all
our efforts to halt all conflicts, not only in Africa, but also
in Europe, the Balkans — indeed, wherever they arise.
The spirit of tolerance and sharing has prompted my
Government to develop the concept of a common social
minimum. This means that all citizens of Benin, wherever
they reside, must be able to feed, house, clothe, care for
and educate themselves. It would be desirable for a
common social minimum to be proclaimed as an essential
objective on the global scale.
I should like to pause here to commend the efforts and
great sacrifices made by various Governments and
international organizations — particularly the Organization
of African Unity (OAU), the Economic Community of
West African States (ECOWAS), through its Monitoring
Group (ECOMOG) and the United Nations itself — to
restore peace to Liberia, Sierra Leone, Angola, Ethiopia,
Eritrea and the Democratic Republic of the Congo.
Whether in Africa or the Balkans, what lasting
solution can possibly be imposed by force of arms today?
Why do Mr. Savimbi and those who support him, either
covertly or overtly, refuse to see that the time for peace
has come for the martyred people of Angola?
With respect to all those conflicts in Africa, the
Republic of Benin welcomes the report (A/52/871)
presented by the Secretary-General at the request of the
Security Council on the causes of conflict in Africa. The
Secretary-General?s appeal deserves to be heard and
supported, not only by Africans but also by all those
whose political, economic or financial decisions will
influence the future of the continent.
If the spirit of peace, sharing and tolerance prevailed
in the Middle East, the long-delayed peace would
undoubtedly be established there. We have learned in
recent days of the efforts which have been resumed so
many times by the United States of America to end the
stagnation of the peace process, for which
Mr. Netanyahu?s Government is principally responsible.
Let us hope that peace will have a better chance this time.
One of the main items on our agenda is the
strengthening of the non-proliferation regime and the
banning of nuclear tests. In this connection, the Republic
of Benin welcomes the decision by India and Pakistan to
sign the Treaty on the Non-Proliferation of Nuclear
Weapons (NPT). We have no particular lesson for those
two great countries, which are our friends. But it is clear
to us that the possession of atomic bombs cannot offer
either of them a lasting victory; only a prosperous country
and people can confer that.
Humanity will continue to be under threat until the
current stockpile of nuclear weapons is destroyed. The
major nuclear Powers must today admit this self-evident
truth.
While nuclear weapons pose a permanent danger to
us all, small arms in my country sow permanent
insecurity and hamper our economic development efforts.
Last May a group of heavily armed gangsters attacked a
bank in broad daylight right in the middle of Cotonou,
killing security guards and making off with tens of
millions of francs. If small arms were not available, such
incidents and armed conflicts would certainly be less
18


common, and outlaws would not be as terrifyingly effective
as they are today in numerous countries where ill-equipped
police and militias cannot resist them. The massacre must
be stopped, first and foremost by dealing with those who
are primarily responsible — the producers and exporters of
small arms.
That is why Benin supports the conclusions of the
International Conference on the Proposed Moratorium for
Small Arms Transfers in West Africa, which was held in
Oslo, Norway, from 1 to 2 April 1998.
It has been said that a hungry man is not a free man.
I have spoken at length about arms, conflicts and wars
because, basically, my delegation is hopeful that by banning
the former we can more easily end or at least diminish the
latter.
On the fiftieth anniversary of the Universal
Declaration of Human Rights, it is important to emphasize
that the affirmation of human rights must go hand in hand
with the eradication of poverty. We cannot speak seriously
about human rights, liberty or democracy in a country
where the people have neither bread nor schools.
My country hopes that bold and vigorous measures
will be taken, particularly by the richest countries, so that
those whom globalization leaves inexorably by the wayside
can be given a chance to enter the twenty-first century with
a little more hope. The bold measures must relate in
particular to the issues of debt and the allocation of
additional resources for development.
Like many other countries in Africa, Asia and
America, the Republic of Benin has taken control of its
destiny by carrying out reforms that have often proved very
difficult. Even if our development partners are standing
beside us, these reforms and efforts express first and
foremost the desire of our States and our peoples to take
charge and to emerge from underdevelopment and poverty.
And we have begun to obtain results. In my country, for
example, economic growth has now surpassed demographic
growth.
We must carry our burden even if we have to do so
on our knees; we must not let it fall. I therefore call upon
all those responsible for making economic decisions at the
global level to support more vigorously the efforts of
countries whose burden has brought them to their knees.
In this context, I should like to reaffirm the
importance that the Government of Benin attaches to the
operational development activities of the United Nations
system, which, we are pleased to say, are aimed at
enabling the recipient countries to take control of their
own development. We believe that the decline in
contributions to core resources for funds and programmes
such as the United Nations Development Programme
(UNDP), the United Nations Children?s Fund (UNICEF)
and the United Nations Population Fund (UNFPA) is a
dangerous handicap. The Government of Benin hopes that
the donor countries will demonstrate greater solidarity by
increasing the resources that they allocate to those
institutions.
Nevertheless, I should like to thank all of the funds,
programmes and specialized agencies of the United
Nations whose technical and financial support in the past
five years has been decisive in enabling us to pursue
programmes aimed at constructing a State based on the
rule of law and building a prosperous nation in which all
the citizens of Benin can have a minimum of their
common social requirements met. I should also like to
welcome all the initiatives of the United Nations system,
which have long been working for the development of
Africa, as well as the actions of all our development
partners, in particular Japan, which have ranked the
development and economic recovery of the continent
among their priorities.
Although they may be positive and praiseworthy,
initiatives to benefit Africa must henceforth meet the
fundamental needs and priorities of the African countries.
It is in this spirit that in several days? time Benin will be
participating in the second Tokyo International
Conference on African Development (TICAD II). Our
hope, which many others share, is that that Conference
will go beyond the declaration that will no doubt be
adopted and lead to a programme of concrete action
aimed at finding solutions to the problems of the
continent at the close of the twentieth century.
At the beginning of my statement I referred to the
spirit of tolerance and sharing. I believe that our
Organization is the pre-eminent forum in which we can
learn and refine this spirit. Despite all the criticism, the
United Nations has, to date, proved irreplaceable. We
must continue to try to refine it and to carry out reforms.
In conclusion, therefore, I would like to reaffirm that
the reform of the United Nations, which was begun under
the bold initiative of Mr. Kofi Annan, deserves to be
19


supported and developed so as to guarantee the necessary
conditions for the harmonious pursuit of the process of
democratizing international relations at the dawn of the next
millennium. If we want to begin the twenty-first century
with self-confidence, and if we want the efforts and
sacrifices that have been made thus far on the tortuous and
rugged path to development not to have been in vain, we
must do our utmost to focus greater attention on the
principle of world partnership and the duty of solidarity,
which is what the new international order necessarily
implies.
The twenty-first century may become one in which a
blind global economy using the most sophisticated science
and technology at the same time enslaves three quarters of
humanity. This must not happen. Let us act now so that the
next century can become the century of civilization par
excellence, the century of sharing and of solidarity, the
century of culture and the century of peace. The Republic
of Benin is ready to play its part in this necessary struggle.






